268 F.2d 222
Wilbur Owen MORTONv.UNITED STATES of America.
No. 6132.
United States Court of Appeals Tenth Circuit.
May 29, 1959.

Appeal from the United States District Court for the District of Wyoming.
John F. Raper, Jr., U.S. Atty., and Alfred G. Kaufman, Asst. U.S. Atty., Cheyenne, Wyo., for appellee.
Before BRATTON, Chief Judge, and PHILLIPS and LEWIS, Circuit Judges.
PER CURIAM.


1
On motion of appellee, remanded to the United States District Court for the District of Wyoming for a hearing on the issue of insanity.